DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art to which it pertains. Currently, the abstract recites an accelerator position detection device and the components it includes, however it does not describe an improvement made by the device to the art. Furthermore, the abstract is not within the 50 to 150 word range.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Acceleration Position Detection Device With Improved Abnormal detection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al US 20140083394 (hereinafter “Watanabe”) in view of Nishihara US20170057354.
Regarding claim 1, Watanabe discloses an accelerator position detection device (accelerator apparatus-1) comprising: a shaft (20) that is turnable in a normal rotation direction and in a reverse rotation direction from a neutral position and that is energized to the neutral 
However, Watanabe fails to disclose a handlebar grip. Nishihara discloses a handlebar grip (handle bars-17). (Fig 1 and 3, Paragraph 0028)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Nishihara into Watanabe for the purpose of increasing detection accuracy. The modification would allow for increasing determining the position of the handlebar in any direction.
Regarding claim 2, Watanabe in view of Nishihara discloses the device according to claim 1.
Furthermore, Watanabe discloses the first sensor (IC-46) and the second sensor (IC-48) are configured in such a manner that a first incline on which the first voltage rises and a second incline on which the second voltage rises are different. (See Fig 7A-7B, Paragraph 0078-0093)Regarding claim 3, Watanabe in view of Nishihara discloses the device according to claim 1.
Furthermore, Watanabe discloses the first sensor (IC-46) and the second sensor (IC-48) are configured to make the first incline on which the first voltage rises larger than the second incline on which the second voltage rises and to make a first initial value when the first voltage starts to rise larger than a second initial value when the second voltage starts to rise. (See Fig 7A-7B, Paragraph 0078-0093)
Regarding claim 4, Watanabe discloses the first sensor (IC-46) and the second sensor (IC-48) are configured to constantly make the first voltage higher than the second voltage in a range in which the shaft (pedal-28) is turned (See Figs 7a-8b, Paragraph 0078-0093).
However, Watanabe fails to disclose a handlebar grip. Nishihara discloses a handlebar grip (handle bars-17). (Fig 1 and 3, Paragraph 0028)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Nishihara into Watanabe for the purpose of increasing detection accuracy. The modification would allow for increasing determining the position of the handlebar in any direction.
Regarding claim 5, Watanabe in view of Nishihara discloses the device according to claim 1.
Furthermore, Watanabe discloses a judgment that a failure occurs in the first sensor (IC-46) and/or the second sensor (IC-48) is made when the first voltage is not higher than the second voltage in output. (See Figs 7a-8b, Paragraph 0078-0093).

Allowable Subject Matter
Claims 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior arts such as Watanabe and Nishihara made available do not teach, or fairly suggest, the detector detects an angle for control as a positive value on the basis of the first voltage when the first voltage in a rising range is output, and wherein the detector detects an angle for control as a negative value on the basis of the second voltage when a first initial value not located in the rising range is output as disclosed in claim 6, the detector detects an angle for control continuously increasing according to an increase of the first voltage and the second voltage as the positive value and the negative value by detecting an angle for control when the first voltage starts to rise as zero, wherein the accelerator position detection device further includes a controller that executes a second control according to the angle for control as the negative value, and wherein the controller executes the second control using that an angle for control as the negative value increases in the normal rotation direction and exceeds a negative predetermined threshold for a trigger as disclosed in claim 8 and  the detector detects an angle for control continuously increasing according to an increase of the first voltage and the second voltage as the positive value and the negative value by detecting an angle for control when the first voltage starts to rise as zero, wherein the accelerator position detection device further includes a controller that executes a second control according to the angle for control as the negative value, and wherein the controller executes the second control using that an angle for control as the .

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855